Order unanimously reversed, without costs of this appeal to any party, and designating petition held invalid. Memorandum: We disagree with the conclusion reached by the Trial Justice that the members of the committee on vacancies were necessary parties to this proceeding. (Matter of Kowal v. Dmochowski, 14 A D 2d 665, affd. 10 N Y 2d 794; Matter of Roman v. Power, 10 N Y 2d 793.) On the merits, we agree with the conclusions stated in the Special Term memorandum as to the invalidity of certain signatures and we adopt those conclusions as our findings. This leaves an insufficient number of valid signatures upon the petition in question. (Appeal from final order of Erie Special Term dismissing the petition for lack of jurisdiction.) Present — Williams, P. J., Halpern, McClusky and Henry, JJ.